847 S.W.2d 247 (1993)
Blanca CABRERA, Individually and on Behalf of the Estate of Octavio Villarreal Cabrera, Decedent, and on Behalf of the Minor Children, Jazel Cabrera and Octavio Cabrera, Jr., Petitioner,
v.
CEDARAPIDS, INC., Respondent.
No. D-2942.
Supreme Court of Texas.
February 3, 1993.
Bruce L. Jamison, James R. Jones, Houston, for petitioner.
Boyd Smith, B. Lee Ware, Marie R. Yeates, Stephanie K. Crain, Houston, for respondent.
Error Denied.
DISSENTING OPINION TO ORDER DENYING APPLICATION FOR WRIT OF ERROR AS IMPROVIDENTLY GRANTED
DOGGETT, Justice, dissenting.
For the reasons set forth in my opinion today in Havner v. E-Z Mart Stores, Inc., I dissent from the decision to withdraw as improvident the court's order of December 31, 1992, granting the application for writ of error.
GAMMAGE and SPECTOR, JJ., join in this dissenting opinion.